Case: 4:72-cv-00100-HEA Doc. #: 464 Filed: 12/10/18 Page: 1 of 3 PageID #: 1435



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

CRATON LIDDELL, et al.,                   )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )           No. 4:72CV100 HEA
                                          )
BOARD OF EDUCATION OF THE                 )
CITY OF ST. LOUIS, MISSOURI, et           )
al.,                                      )
                                          )
              Defendants.                 )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on the Motion to Remove Intervenor Ken

Ross, Junior and Substitute Intervenor Michelle Neals, [Doc. No.458] and the Joint

Motion to Reconsider and/or Amend Order, [Doc. No. 460]. For the reasons set

forth below, the Motion to Remove and Substitute will be granted. The Motion to

Reconsider will be denied.

                                     Discussion

      Ken Ross, Jr. moves to be removed as an intervenor in this matter because

he has moved out of the City of St. Louis, and therefore, his children are no longer

attending the Charter Public Schools of the City of St. Louis. Michelle Neals has

submitted an affidavit wherein she avers that she lives in the City of St. Louis and
Case: 4:72-cv-00100-HEA Doc. #: 464 Filed: 12/10/18 Page: 2 of 3 PageID #: 1436



that her son attends Lafayette Prep Academy, a charter public school in the City of

St. Louis. The Liddell Plaintiffs, the Caldwell/NAACP Plaintiffs and the Special

Administrative Board of the Transitional School District of the City of St. Louis

(“SAB”)(collectively “Joint Movants”) oppose the Motion and have filed the

Motion to Reconsider and/or Amend the Court’s Order. Joint Movants argue that

Mr. Ross removed his children from the public school system prior to the Court

granting leave for him to intervene, therefore, he had no standing to seek to

intervene. They further argue that since Mr. Ross had no standing, Ms. Neal should

not be allowed to be substituted for Mr. Ross.

      The Court is unpersuaded by the Joint Movants’ issues. Ms. Neal has

submitted an affidavit which establishes that she does have standing as an

intervenor. Nothing is accomplished by refusing her substitution.

      Accordingly,

      IT IS HEREBY ORDERED that the Motion to Remove Intervenor Ken

Ross, Junior and Substitute Intervenor Michelle Neals, [Doc. No.458] is

GRANTED.

      IT IS FURTHER ORDERED that the Joint Motion to Reconsider and/or




                                         [2]
Case: 4:72-cv-00100-HEA Doc. #: 464 Filed: 12/10/18 Page: 3 of 3 PageID #: 1437




Amend Order, [Doc. No. 460] is DENIED.

     Dated this 10th day of December, 2018.




                                    ___________________________________
                                       HENRY EDWARD AUTREY
                                    UNITED STATES DISTRICT JUDGE




                                      [3]
